Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 7-10, and 13-14 are presented for examination.
Claims 1, 4, 7, 10, and 13-14 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 5 paragraphs 3 -  page 8 (all), filed November 24, 2020, with respect to claims 1-4 and 7-10 have been fully considered and but they are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … Hao discloses that a base station 105-a transmits an aperiodic CSI-RS trigger initiating the transmission of CSI-RS 505, where CSI-RS 505 and uplink data are configured such that a collision occurs in a given slot. See Hao, paragraph [0110] and Abstract. First, CSI-RS (Hao) and CSI (claims 1 and 7) are two different things. The CSI-RS is a downlink reference signal sent from the base station to the terminal; whereas CSI is uplink information sent from the terminal to the base station. Therefore, it is irrelevant that Hao discloses the downlink transmission of CSI-RS at the same time as uplink data. Accordingly, Hao does fails to disclose a base station transmitting or a terminal receiving via DCI (1)first information on uplink data transmission timing and (2) second information on CSI transmission together with the uplink data on a PUSCH. 
The Applicant now refers the Examiner to FIG. 4 of Hao. Specifically, the Applicant notes that UL grant 445, which relates to uplink data transmission, and CSI report trigger 465 are not transmitted or received via one DCI. Therefore, the UL grant 445 and the CSI report trigger 465 do not constitute first and second control information, as set forth in independent claims 1 and 7. 
Still further, Hao does disclose that upon receiving the CSI report trigger 540, the UE 115-a determines whether to transmit a CSI report 520, as well as the timing for transmitting 7USActive\115990749\V-1 Application No.: 16/376,024Docket No.: 8737.02286.US00the CSI report 520. See e.g., Hao, FIGs. 3 and 4, and paragraphs [0080]-[0084], [0089]- [0092] and [0107]-[0112]. At best, K2 455, illustrated in FIG. 4 of Hao, is similar to the timing offset in claims 1 and 7. However, Hao still does not disclose anything that would constitute the first time and the second time of claim 1 and claim 7. Even if , arguendo, the sum of K2 455 and Y 435 of Hao constitutes the first time of claims 1 and 7, the Y 435 of Hao constitutes the second time of claim 1 and claim 7, Hao does not disclose that the UE determines whether to report only the CSI or, alternatively, the UL data and CSI together, by comparing K2 455, Y 435 and the sum of K2 455 and Y 435, as claims 1 and 7 would otherwise require. 
In view of the Applicant's explanations above, Hao does not disclose all of the limitations set forth in claims 1 and 7. Moreover, neither Astrom or Zhou makes up for these deficiencies. Accordingly, the cited prior art cannot support a prima facie case obviousness. Claims 1 and 7 are, therefore, patentable over the cited prior art. So too are claims 2-4 and 8- 10, at least because these claims depend from either claim 1 or claim 7. Accordingly, the Applicant respectfully requests that the Examiner withdraw the rejection of claims 1-4 and 7- 10. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above. Please see below rejection for claims 13 and 14 below.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the UE determines by comparing K2 455, Y 435 and the sum of K2 455 and Y 435) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Regarding amended claim 1, Hao clearly teaches receiving, from the base station, first downlink control information (DCI) comprising first control information for a timing offset between the DCI and an uplink data transmission timing (see para. 0080, 0090, 0092, base station 105-a refrains from transmitting CSI-RS 215 allowing UE 115-a to transmit uplink data 220 without collision, also a backoff period is applied to one of CSI-RS 215 or uplink data 220, when base station 105-a transmit CSI-RS 215 within the scheduled slot, the UE 115-a apply a timing offset to uplink data 220 such that uplink data 220 is delayed by the timing offset after the scheduled slot, see also para. 0110, 0114, base station 105-a transmit a downlink signal 515. Downlink signal 515 may be an aperiodic CSI-RS trigger. An aperiodic CSI-RS trigger may initiate the transmission of CSI-RS 505, which may be an aperiodic CSI-RS) and second control information for triggering transmission of uplink data and channel state information (CSI) together on the PUSCH (see Abstract, base station 105-a transmit an uplink grant 516, indicating resources on which UE 115-a transmit uplink data 510. Uplink grant 516 may include information regarding a timing after which UE 115-a is to transmit uplink data 510. In some cases, CSI-RS 505 (corresponding to downlink signal 515) and uplink data 510 (corresponding to uplink grant 516) may be configured such that a collision occurs in a given slot (e.g., slot n+3)) obtaining a first time and a second time, wherein the first time is a time required for transmitting together an uplink data and a CSI after receiving a first DCI, and the second time is a time required for transmitting only the CSI after receiving the first DCI (see para. 0080-0084, 0089-0092, 0107-0112, Upon receiving a CSI report trigger 540, UE 115-a may determine whether to transmit CSI report 520, and a timing for transmitting CSI report 520. For example, UE 115-a may perform measurements corresponding to CSI-RS 505, and may transmit a CSI report 520 associated with the measurements. UE 115-a may determine a timing delay Y 525 between receiving CSI report trigger 540 and transmitting CSI report 520. Timing delay Y 525 is equal to a number of slots (e.g., at least one slot) and may be configured by a downlink control signal (e.g., CSI-RS trigger 515, CSI report  second timing offset 635 may be applied to CC2-CC6 such that CSI report 620 is delayed by timing offset 635 for all CCs).

Specification Objection
The specification is objected to for failure to provide antecedent basis for "... receiving, from the base station, first downlink control information (DCI) comprising first control information for a timing offset between the DCI and an uplink data transmission timing...” as recited claim 1 lines 5-6. A review of the specification, see paragraphs 0007, 0303, 0306, discloses, “timing (i.e., timing offset) between UL assignment and the corresponding UL data transmission may be indicated by a field of the DCI among a plurality of values” and “a CSI reporting offset value (or range of the corresponding value) supported according to each condition may be set differently, and in order to set PUSCH transmission timing, such a CSI reporting offset value may need to be considered. Here, the CSI reporting offset may mean a time required for the UE to perform CSI reporting. For example, the CSI reporting offset may be set in slot units (e.g., slot offset)”, see also para/ 0343-0346, “the DCI code value may mean a value represented by the DCI field. For example, when the corresponding DCI field is set to 2 bits, the DCI code value may be one of `00`, `01`, `10`, or `11`”, and “Table 6 represents an example of a mapping table between the DCI code value and PUSCH timing according to the PUSCH use”, see Table 6 below, however no additional description is provided in the specification for “… first downlink control information (DCI) comprising first control information for a timing offset between the DCI and an uplink data transmission timing.”


    PNG
    media_image1.png
    228
    443
    media_image1.png
    Greyscale


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Astrom et al. (US Pub. No.: 2020/0084752), and further in view of Hao et al. (US Pub. No.: 2020/0169364).

As per claim 1, Astrom disclose A method for transmitting, by a terminal, a signal on a Physical Uplink Shared Channel (PUSCH) in a wireless communication system, the method comprising: 
receiving, from the base station, first downlink control information (DCI) comprising first control information for timing related to PUSCH (see Fig.3, para. 0054-0057, the wireless device 30 determines, based on one or more resource identifiers received from a base station, two or more control resource sets to use for receiving downlink control information from the base station (block 120). The two or more control resource sets may include a first control resource set for receiving downlink control information in a first set of time slots corresponding to a first state, once the control resource sets are determined, the wireless device 30 determines a state of a time slot to monitor for DCI (block 130). The wireless device 30 then monitors for downlink control information in the time slot on one of the control resources sets selected based on the state of the time slot (block 140), see also para. 0037, the base station dynamically schedules downlink transmissions to the wireless devices 30 based on channel state information (CSI) or channel quality information (CQI) reports from the wireless device 30 transmitted on the Physical Uplink Control Channel (PUCCH) or Physical Uplink Shared Channel (PUSCH)); and second control information for triggering transmission of uplink data and channel state information (CSI) together on the PUSCH (see Fig.3, para. 0054-0057, a second control resource set for receiving downlink control information in a second set of time slots corresponding to a second state. Once the control resource sets are determined, the wireless device 30 determines a state of a time slot to monitor for DCI (block 130). The wireless device 30 then monitors for downlink control information in the time slot on one of the control resources sets selected based on the state of the time slot (block 140), para, 0037, the base station dynamically schedules downlink transmissions to the wireless devices 30 based on channel state information ( CSI) or channel quality information (CQI) reports from the wireless device 30 transmitted on the Physical Uplink Control Channel (PUCCH)), the CSI and CQI reports indicate the instantaneous channel condition as seen by the wireless device 30 / triggering transmission of uplink data and channel state information (CSI) together on the PUSCH);
and 
transmitting, to the base station, only the CSI on the PUSCH (see para. 0037, the wireless device 30 reports/transmits/transmitting, the CSI on the PUSCH).

Although Astrom discloses receiving, from the base station, first downlink control information (DCI) comprising first control information for timing related to PUSCH;

Astrom however does not explicitly disclose receiving, from the base station, first downlink control information (DCI) comprising first control information for a timing offset between the DCI and an uplink data transmission timing  and obtaining a first time and a second time, wherein the first time is a time required for transmitting together the uplink data and the CSI after receiving the first DCI, and the second time is a time required for transmitting only the CSI after receiving the first DCI; 
and transmitting, to the base station, only the CSI on the PUSCH based on a value of the slot timing being greater than the second time and smaller less than the first time.

Hao however disclose receiving, from the base station, first downlink control information (DCI) comprising first control information for a timing offset between the DCI and an uplink data transmission timing (see para. 0080, 0090, 0092, base station 105-a refrains from transmitting CSI-RS 215 allowing UE 115-a to transmit uplink data 220 without collision, also a backoff period is applied to one of CSI-RS 215 or uplink data 220, when base station 105-a transmit CSI-RS 215 within the scheduled slot, the UE 115-a apply a timing offset to uplink data 220 such that uplink data 220 is delayed by the timing offset after the scheduled slot, see also para. 0110, 0114, base station 105-a transmit a downlink signal 515. Downlink signal 515 may be an aperiodic CSI-RS trigger. An aperiodic CSI-RS trigger may initiate the transmission of CSI-RS 505, which may be an aperiodic CSI-RS) and second control information for triggering transmission of uplink data and channel state information (CSI) together on the PUSCH (see Abstract, base station 105-a transmit an uplink grant 516, indicating resources on which UE 115-a transmit uplink data 510. Uplink grant 516 may include information regarding a timing after which UE 115-a is to transmit uplink data 510. In some cases, CSI-RS 505 (corresponding to downlink signal 515) and uplink data 510 (corresponding to uplink grant 516) may be configured such that a collision occurs in a given slot (e.g., slot n+3)) obtaining a first time and a second time, wherein the first time is a time required for transmitting together an uplink data and a CSI after receiving a first DCI, and the second time is a time required for 
transmitting, to the base station, only the CSI on the PUSCH based on a value of the slot timing being greater than the second time and smaller less than the first time (see para. 0108-0112, the timing delay Y 525 may be equal to an amount of time (e.g., a number of symbol periods or microseconds, etc.) independent from a number of slots. Thus, when UE 115-a receives CSI report trigger 540 in slot n+4 and Y 525 is equal to one slot, then UE 115-a  transmit CSI report 520 in slot n+5, see also para. 0120, second timing offset 635 may be applied to CC2-CC6 such that CSI report 620 is delayed by timing offset 635 for all CCs).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, from the base station, first downlink control information (DCI) comprising first control information for a timing offset between the DCI and an uplink data transmission timing  and obtaining a first time and a second time, wherein the first time is a time required for transmitting together the uplink data and the CSI after receiving the first DCI, and the second time is a time required for transmitting only the CSI after receiving the first DCI; 
and transmitting, to the base station, only the CSI on the PUSCH  based on a value of the slot timing being greater than the second time and smaller less than the first time, as taught by Hao, in the system of Astrom, so as to provide for receiving, at a user equipment (UE), an uplink grant and a channel state 

As per claim 4, the combination of Astrom and Hao disclose the method of claim 1.

Hao further disclose wherein a value of the second timing is received from the base station through the second DCI (see also para. 0131, determining the backoff period includes communicating a set of backoff periods via a first downlink control signal, and communicating a second downlink control signal that corresponds to the CSI-RS, the uplink data, or neither the uplink grant or the CSI-RS, and selecting one of the set of backoff periods based at least in part on the communicated second downlink control signal / a value of the second timing, the first downlink control signal and the second downlink control signal include DCI, a media access control MAC CE, or a RRC message, see also para. 0039, 0155, 0164).

As per claim 7, claim 7 is rejected the same way as claim 1. Astrom further disclose A terminal (see Fig.6, Wireless Device 200) for transmitting a signal on a Physical Uplink Shared Channel (PUSCH) in a wireless communication system, the terminal comprising: a transmitter (see Fig.6,  an interface circuit 250 includes a radio frequency (RF) circuit 255, the RF components include a transmitter and receiver, see para. 0079) for transmitting a wireless signal (see para. 0079, the RF circuit 255 comprises the radio frequency (RF) components needed for communicating with base stations 20 over a wireless communication channel); a receiver (see Fig.6,  an interface circuit 250 includes a radio frequency (RF) circuit 255, the RF components include a transmitter and receiver, see para. 0079)  for receiving a wireless signal (see para. 0079, the RF circuit 255 comprises the radio frequency (RF) components needed for communicating with base stations 20 over a wireless communication channel); and a processor (see Fig.6, a processing circuit 210) functionally connected to the transmitter and the receiver, wherein the processor is configured to: control the receiver to receive, from a base station (see Fig.7, 

As per claim 10, claim 10 is rejected the same way as claim 4.

Claims 2-3, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Astrom et al. (US Pub. No.: 2020/0084752), in view of Hao et al. (US Pub. No.: 2020/0169364), and further in view of Zhou et al. (US Pub. No.: 2019/0208436).

As per claim 2, the combination of Astrom and Hao disclose the method of claim 1.

The combination of Astrom and Hao however does not explicitly disclose wherein the PUSCH comprises a bit sequence of the CSI and a predefined bit sequence;

Zhou further disclose wherein a PUSCH comprises a bit sequence of the CSI and a predefined bit sequence (see para. 0345, the UE may determine the PDCCH validation for an activation of a SP CSI report is achieved in response to: the CRC parity bits of the first DCI being scrambled by the first RNTI (e.g., the SP -CSI-RNTI); the HARQ process number field being set to all `0`s; and/or the RV field being set to "00". In response to the validation of the PDCCH being achieved for activation of the SP CSI report, the UE may transmit via a radio resource of PUSCH, the SP CSI report associated with a SP CSI report trigger index with a transmission periodicity in multiple subframes/slots, see also para. 0242-0245). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a PUSCH comprises a bit sequence of the CSI and a predefined bit sequence, as taught by Zhou, in the system of Astrom and Hao, so as to enable 

As per claim 3, the combination of Astrom, Hao and Zhou disclose the method of claim 2.

Zhou further disclose wherein all of the predefined bit sequence is 0 (the UE may determine the PDCCH validation for an activation of a SP CSI report is achieved in response to: the CRC parity bits of the first DCI being scrambled by the first RNTI (e.g., the SP -CSI-RNTI); the HARQ process number field being set to all `0`s; and/or the RV field being set to "00". In response to the validation of the PDCCH being achieved for activation of the SP CSI report, the UE may transmit via a radio resource of PUSCH, the SP CSI report associated with a SP CSI report trigger index with a transmission periodicity in multiple subframes/slots, see also para. 0242-0245, 0275-028). 

As per claim 8, claim 8 is rejected the same way as claim 2.
As per claim 9, claim 9 is rejected the same way as claim 3.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Astrom et al. (US Pub. No.: 2020/0084752), in view of Hao et al. (US Pub. No.: 2020/0169364), and further in view of Yang et al. (US Provisional No.:62/437040, filed December 20, 2016, further published as US Pub. No.: 2019/0029052).

As per claim 13, the combination of Astrom and Hao disclose the method of claim 1.

The combination of Astrom and Hao however does not explicitly disclose wherein both the uplink data and the CSI are dropped based on the timing offset being less than the first time.

Yang however disclose wherein both the uplink data and the CSI are dropped based on the timing offset being less than the first time (see page 52 paragraph 3 US Provisional No.:62/437040, and para. 0155 of published application, in a state in which each bit in a specific DCI format (e.g., DCI format 3/3A) is set to be used to indicate whether aperiodic CSI feedback transmission of an individual UE is performed (and CSI feedback transmission resources (e.g., PUSCH or PUCCH resources) and a timing delay between a triggering time and a CSI transmission time), whether aperiodic CSI transmission of a UE is performed, which is set to the corresponding bit, may be indicated according to the value of the bit (e.g., 0 or 1), the CSI transmission is dropped when bit=0 and CSI transmission is preformed when bit=1, and  in a state in which N different bits (N>1) in DCI are set to be used to indicate whether aperiodic CSI feedback transmission of an individual UE is performed/aperiodic CSI feedback transmission timing, whether aperiodic CSI feedback transmission of a UE is performed/aperiodic CSI feedback transmission timing set to corresponding N bits may be indicated according to N bit values. For example, if N=2, CSI transmission may be dropped when the values of N bits are 00 and CSI transmission may be performed at timings 1/2/3 when the values of N bits are 01/10/11, respectively. Here, CSI transmission timing may be identified by an SF and/or a symbol index).

 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein both the uplink data and the CSI are dropped based on the timing offset being less than the first time, as taught by Yang, in the system of Astrom and Hao, so as to enable efficiently transmitting/receiving control information in a wireless communication, see Yang, pages 54 and 55.

As per claim 14, claim 14 is rejected the same way as claim 13.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469